Order of disposition, Bronx County (Nelida Malave, J.), entered on or about May 11, 2006, which adjudicated appellant a juvenile delinquent upon his admission that he committed acts which, if committed by an adult, would constitute two counts of assault in the third degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court properly exercised its discretion in adjudicating appellant a juvenile delinquent and placing him on probation, and in denying his requests for a person in need of supervision adjudication or an adjournment in contemplation of dismissal. The court imposed the least restrictive alternative in view of appellant’s violent acts against members of his family, repeated truancy, inability to control his anger and general disobedience (see Matter of Katherine W., 62 NY2d 947 [1984]). Concur— Mazzarelli, J.P, Saxe, Friedman, Marlow and Williams, JJ.